[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE ESCROW #131
The wife has moved to escrow certain lottery proceeds. #131. The wife's father won the Connecticut lottery and he subsequently made arrangements that the husband and wife each receive annual installments of $72,000. The parties are in dispute on the nature and status of the payment arrangement to the husband.
The parties were married on October 9, 1987. The dissolution complaint is dated August 31, 1988. The case is presently waiting an assignment date.
In connection with the dissolution, the wife obtained an ex parte res training order for funds in the Glastonbury Bank and Trust Co. and the State Police Credit Union. On September 15, 1988 the parties stipulated to release $25,000 from the accounts and co-escrow any balances. #104.
On December 7, 1988 the parties agreed to the husband's motion that the wife continue payments on the car loan. #106
On February 15, 1989, the September 15, 1988 restraining order was terminated by Judge Sullivan and all funds distributed to the husband. #112, #113 [The file suggests February 1, 1989 and Judge Mulcahy]
The parties disagree whether the February 15, 1989 order encompassed the lottery arrangement. An examination of the transcript, now in the file, does not appear to resolve the immediate issue.
Because of my unavailability, the matter cannot be bifurcated before me. The simplest procedure is to deny the motion without pre judice and to request the clerk to reassign for short calendar.
SAMUEL S. GOLDSTEIN, Judge. CT Page 1108